DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species (iii), that is, primers of SEQ ID NO: 9, 10, and MB of SEQ ID NO: 11, in the reply filed on April 22, 2021 is acknowledged.  The traversal is in two folds.  The first argument is that all of the groups are sufficiently similar that they should be examined together (page 3, Response).  This is not found persuasive because Applicants’ characterization of what is deemed, “similar” is highly subjective.  The species requirement is not based on such subjective determination.  While methods of detecting an influenza virus from a sample, for example, may be “similar” in that they all detect the presence of an influenza, but such argument cannot be applied to argue multiple patent application based on the amplification of different regions of the virus, utilizing different types of probes and primers due not place an undue search and examination burden, simply because they are “similar” in that they are all directed to the detection of an influenza virus.  Similarly, Applicants claims embrace use of multiple distinct primers and probe sets, each of which is tailored to produce a specific detection outcome, and search of the primers and probe in each of the many sets claimed would place an undue search and examination burden on the Office.  

This is not an argument based on fact, but based on Applicants’ opinion of whether the Examiner can sift through the search results.  Contrary to Applicants’ assertions, the fact that a search machine provides a plurality of search result does not necessarily mean that there is an undue search and examination burden.  If that were the case, no restriction would be justifiable since the Office provides a patent database search tool that can provide search results for any patent terms searched within seconds.  However, the “search” and “examination” involve perusing through the returned results as well as considering which of such results would be useful and deciding how to formulate such a rejection.  Those process are necessarily involved in search and examination of multiple inventions in a single application.  The existence of a machine that can return a plurality of results based on search parameter does not mean that each and every returned result is prior art.
 In regard to search of the nucleotide sequences, each SEQ ID Number is queried against multiple databases found from a commercial database, issued-patent 
Therefore, arguing that a search burden does not exist because a fast search engine exists is simply an unconvincing argument.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 3, 5, 6, 8, 9, 11, and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions (i.e., species), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 22, 2021.
Effective Priority Determination
	The effective priority date of the instant application has been determined to be August 10, 2020, based on the provisional application 63/063,731.  The earlier provisional application 62/897,057 does not contain any support for any of the primer and probes recited in the present application. 
	Therefore, the priority date determination for the present application is August 10, 2020.
Information Disclosure Statement
	The IDS received on February 22, 2021 is proper and is being considered by the Examiner.
Drawings
	The drawing received on December 30, 2020 is acceptable.
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites the reagent, “Quanidinium thiocyanate”.  
This appears to be a typographical error as no such reagent exists.  It is assumed that the reagent being referred to is, “guanidinium thiocyanate”.
In addition, the reagent recited as “HCL” should be “HCl”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite for the following reasons.
	The term, “lysate” which is produced from the process of lysis is, a collective term known in the art to include all of the contents produced from the lysing process.  
	Claim 1 recites that a biological sample is lysed and a “lysate” is generated.  The term, “lysate” is therefore a collective term, that is, the term includes all of the contents produced from the biological sample. 
	Therefore, claim 1 which recites that an, “amplified lysate” is generated, or a reference to the “amplified lysate” is simply improper as the use of primers recited in claim 1 only amplifies the nucleic acids isolated from the lysate (collective), and the amplified nucleic acid is detected.
	Claims 4 and 10 are indefinite because it is unclear whether the primers and probes “comprises” the recited SEQ ID numbers or “consists” of the recited SEQ ID Numbers.  This is because the claims recite the phrase, “forward primer has the oligonucleotide sequence consisting of SEQ ID NO: 9” (same language also employed for other primer and probe).  While the oligonucleotide may consist of the recited SEQ ID Number, the primer is recited as having this oligonucleotide sequence, wherein the terms, “have”, “having”, or “has” is synonymous with the term, “comprising.”
	Therefore, there is no perceived difference in scope in claims 4 and 10 from their parent claims which already recites that the primers and probe comprises their respective recited SEQ ID Numbers.
In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of each set of detection oligonucleotides, wherein each set is defined by a pair of flanking primers and a molecular beacon probe, is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the nucleotide sequence of the primers and probe of each set target are designed specifically work 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
	Claims 4, 7, and 10 are indefinite by way of their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Polstra et al. (BMC Infectious Diseases, September 2002, vol. 2, pages 1-10) in view of Daunert et al. (U.S. Patent No. 10,689,716 B1, issued June 2020, filed March 19, 2020).

lysing the biological sample to form a lysate (“PBMC samples were thawed … resuspended in Trizol™ buffer to isolate RNA and DNA … Precipitated RNA was redissolved … diluted 5 l was used per reaction”, page 5, 2nd column, 2nd paragraph);
generating an amplified nucleic acid product by performing NASBA amplification for the target nucleic acid in the presence of a primer pair and a molecular beacon probe (see Figure 1, P2 and P1 which are the primer pairs, and the molecular beacon comprising a fluorophore label annealing therebetween during amplification);
exposing the amplified product to an excitation source (“fluorescence is measured continuously during amplification”, page 5, 1st column, 1st paragraph); and 
detecting a fluorescence of the fluorophore in the amplified products exposed to the excitation source (see above); and
determining the presence of the target nucleic acid present in the sample (“[w]e found HHV-8 mRNA expression in 9 out of the 10 tested samples”, Abstract).

Consequently, Polstra et al. do not target Sars-Cov-2 nucleic acid, and primers and molecular beacon probe thereto.
Daunert et al. disclose the new emerging pathogen, Sars-Cov-2 (aka, Corona virus) and the need for diagnostic tests for its presence:
“2019 Novel Coronavirus (2019-nCoV or SARS-CoV-2) is a virus recently identified as the cause of an outbreak of respiratory illness (Coronavirus disease 2019, COVID-19) with an increasing number of patients with severe symptoms and deaths … To monitor the presence of SARS-CoV-2 and prevent its spread, it is highly important to detect infection as early and as fast as possible with a sensitive, reliable test … ”, column 1, lines 19-31).

Daunert et al. disclose sequence of coronavirus represented by SEQ ID Number 12, the sequence of which contains the regions to which Applicants’ primer pairs anneal to (see below):
Daunert Sars-Cov-2  28972  AATGTCTGGTAAAGGCCAAC  28991
                           ||||||||||||||||||||
SEQ ID NO: 9        1      AATGTCTGGTAAAGGCCAAC  20

Daunert Sars-Cov-2  29044  GCCTCGGCAAAAACGTACTGC  29064
 	                           |||||||||||||||||||||
SEQ ID NO: 10       50     GCCTCGGCAAAAACGTACTGC  30

Daunert Sars-Cov-2  29001  GCCAAACTGTCACTAAGAAATC  29022
                           ||||||||||||||||||||||
SEQ ID NO: 11       6      GCCAAACTGTCACTAAGAAATC  27

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Polstra 
	Polstra et al. disclose the advantage of applying their real-time NASBA amplification detection means over the traditional RT-PCR of viral nucleic acids in samples:
“A method for the detection of RNA is RT-PCR.  To increase sensitivity an additional amplification step can follow the RT-PCR.  This is time consuming and also increases the likelihood of false positive reactions due to cross-contamination” (page 2, 1st column, 3rd paragraph, Polstra et al.)

“NASBA is a single-step isothermal RNA-specific amplification process that amplifies mRNA in a dsDNA background … proved successful in the detection of various mRNAs … and in the detection of both viral and bacterial RNA in clinical samples” (page 2, 1st column, 3rd paragraph, Polstra et al.)

	Therefore, given the advantage of the real-time NASBA amplification which can detect RNA virus from clinical samples, said one of ordinary skill in the art would have been motivated to apply the technology for the emerging detection of coronavirus.  And having been motivated to do so, the designing of such primers and probe would have been obvious based on the below.
	Graphically, the real time NASBA amplification detection is depicted in Figure 1 disclosed by Polstra et al.:

    PNG
    media_image1.png
    382
    986
    media_image1.png
    Greyscale

	As seen, the amplification reaction involves a P2 primer (of forward) and P1 primer is a reverse primer with a 5’ portion region comprising a T7 RNA polymerase promoter sequence, and the molecular beacon which comprises a target specific region within the amplification products produced from the primers, wherein the molecular beacon comprises a “stem” region which are self-complementary.
	Therefore, applying the teachings of Polstra et al. for detecting coronavirus, the primer pairs, which are equivalent to P2 and P1, with the reverse primer comprising a 5’ RNA promoter sequence region, and a molecular beacon probe comprising a 5’ and 3’ region which are complementary to each other so as to form a “stem” region, with the inter-region comprising sequence that is specific to the amplification products produced.
	The Sars-Cov-2 sequence disclosed by Daunert et al. comprises the entire target sequences for which the instant set of primers and probe comprise:

Daunert Sars-Cov-2  28972  AATGTCTGGTAAAGGCCAAC  28991
                           ||||||||||||||||||||
SEQ ID NO: 9        1      AATGTCTGGTAAAGGCCAAC  20

	Applicants’ SEQ ID NO: 10 is a P1 equivalent primer, wherein the first 29 nucleotides of the primer is a RNA promoter sequence, and the latter 21 nucleotides being found on the Sars-Cov-2 disclosed by Daunert et al. (see below):
Daunert Sars-Cov-2  29044  GCCTCGGCAAAAACGTACTGC  29064
 	                           |||||||||||||||||||||
SEQ ID NO: 10       50     GCCTCGGCAAAAACGTACTGC  30

	Lastly, the internal region (nucleotides 6-27) of Applicants’ molecular beacon probe is comprised by the Sars-Cov-2 sequence of Daunert et al. (see below):
Daunert Sars-Cov-2  29001  GCCAAACTGTCACTAAGAAATC  29022
                           ||||||||||||||||||||||
SEQ ID NO: 11       6      GCCAAACTGTCACTAAGAAATC  27

	The nucleotides 1-5 found on 5’ end region and 28-32 nucleotides found on 3’ end region are self-complementary regions.
	Hence, given the advantage and guidance of designing a primer pair and a molecular probe for detecting a RNA viral nucleic acid in a sample, and given that the entire sequence of the Sars-Cov-2 virus nucleic acid had been known in the art (as evidenced by Dauner et al.), arriving at a primer pair and a molecular probe having a sequence specific for detecting Sars-Cov-2 would have required any of commercially sold primer/probe software, which would allow a user to input the required 
	In fact, this practice is plainly evidenced by Daunert et al.:
“The genomic RNA/DNA sequences of the three most relevant Coronaviruses … were aligned using CLUSTAL 0(1.2.4) multiple sequence alignment … Similar to a strategy that was used by the CDC for generating PCR primers, a region of the N capsid gene was selected that was different between MERS, COVID-19 and SARS.  Several … primers of 30 bp length were designed and tested using COVID-19 control plasmid containing the entire N gene” (column 9, lines 28-40)

	Therefore, absent secondary characteristics, deriving a set of primers and probes from a known target nucleic acid sequence when the motivation to do so is present, is deemed obvious for the above reasons and the invention as claimed is deemed prima facie obvious over the cited references.

Conclusion
	No claims are allowed. 
	Claim 7 is free of prior art as there is no teaching or suggestion of using the lysis reagents as claimed therein as a lysis reagent in a method of lysing a biological sample.
Inquiries


If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        April 27, 2021
/YJK/